Citation Nr: 1617458	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-47 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2004 to October 2004, May 2007 to March 2008, and from July 2014 to June 2015.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


REMAND

This case was previously remanded by the Board to schedule the Veteran for a VA examination to determine the etiology of any current respiratory disability.  VA treatment records reflect that the Veteran was scheduled for a September 23, 2014 VA examination but did not appear.  The record contains a DD Form 214 showing that the Veteran served on active duty from July 2014 to June 2015.  In his March 2016 brief, the Veteran's representative requested that the Veteran be afforded another VA examination.  In light of the foregoing, the Board finds that good cause has been shown to reschedule the Veteran's VA examination.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain any VA treatment records dating from October 2014 to the present.  The RO must also obtain any service treatment records during the Veteran's period of active duty from June 2014 to June 2015. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA examination to determine whether a respiratory disorder is related to his military service.  All appropriate testing must be performed and the results reported.  After a review of the records, a clinical examination, and with consideration of the Veteran's statements, the examiner must identify all respiratory disabilities currently or previously diagnosed.  The examiner must then provide the following opinions:

a.  Does the Veteran have a currently or previously diagnosed respiratory disability, to include asthma, that pre-existed his entrance 

into active duty service?  If so, the examiner must state the specific evidence upon which the finding is based.  

b.  If the examiner finds that a respiratory disability pre-existed the Veteran's entrance into active duty service, the examiner must opine as to whether any pre-existing respiratory disability was not aggravated during active service, and must state the specific evidence upon which the finding is based.  The examiner must state whether any increase in severity of the disability was due to the natural progress of the disorder.

c.  With regard to any respiratory disability that did not pre-exist the Veteran's active service, the examiner must provide an opinion as to whether that disability is related to the Veteran's active duty service, to include exposure to toxins or environmental exposures during service in Southwest Asia.

d.  For any respiratory symptoms not attributable to a known clinical diagnosis, the examiner must indicate whether any such respiratory symptom is a manifestation of an undiagnosed illness attributable to his service in Southwest Asia.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the 

reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

